      Case 1:19-cv-02426-DLC Document 89 Filed 10/25/19 Page 1 of 3



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

DOWNTOWN MUSIC PUBLISHING LLC, OLE
MEDIA MANAGEMENT, L.P., BIG DEAL
MUSIC, LLC, CYPMP, LLC, PEER
INTERNATIONAL CORPORATION, PSO
LIMITED, PEERMUSIC LTD., PEERMUSIC III,
LTD., PEERTUNES, LTD., SONGS OF PEER
LTD., RESERVOIR MEDIA MANAGEMENT,
INC., THE RICHMOND ORGANIZATION, INC.,                   No. 19-cv-02426 (DLC)
DEVON MUSIC, INC., ESSEX MUSIC, INC.,
ESSEX MUSIC INTERNATIONAL, INC.,
FOLKWAYS MUSIC PUBLISHERS, INC.,
HAMPSHIRE HOUSE PUBLISHING CORP.,
HOLLIS MUSIC, INC., LUDLOW MUSIC, INC.,
MELODY TRAILS, INC., MUSICAL COMEDY
PRODUCTIONS, INC., PALM VALLEY MUSIC,
LLC, WORDS & MUSIC, INC., ROUND HILL
MUSIC LLC, ROUND HILL MUSIC LP, THE
ROYALTY NETWORK, INC., and ULTRA
INTERNATIONAL MUSIC PUBLISHING, LLC,
           Plaintiffs and Counterclaim Defendants, and

GREENSLEEVES PUBLISHING LIMITED, ME GUSTA
MUSIC, LLC, STB MUSIC, INC., and TUNECORE, INC.,

            Plaintiffs, and

NATIONAL MUSIC PUBLISHERS’ ASSOCIATION,
INC.,

            Counterclaim Defendant,

                              v.

PELOTON INTERACTIVE, INC.,

            Defendant and Counterclaim Plaintiff.




   NOTICE OF COUNTERCLAIM DEFENDANTS’ MOTION TO DISMISS THE
                       COUNTERCLAIMS



                                          1
     Case 1:19-cv-02426-DLC Document 89 Filed 10/25/19 Page 2 of 3



               PLEASE TAKE NOTICE that upon the accompanying Memorandum of

Law in Support of Counterclaim Defendants’ Motion to Dismiss and the accompanying

Declaration of Elana R. Beale, and the exhibit thereto, Counterclaim Defendants

Downtown Music Publishing LLC, Anthem Entertainment L.P., Big Deal Music, LLC,

CYPMP, LLC, doing business as Pulse Music Group, Peer International Corporation, PSO

Limited, Peermusic Ltd., Peermusic III, Ltd., Peertunes, Ltd., Songs of Peer, Ltd.,

Reservoir Media Management, Inc., The Richmond Organization, Inc., Devon Music, Inc.,

Essex Music, Inc., Essex Music International, Inc., Folkways Music Publishers, Inc.,

Hampshire House Publishing Corp., Hollis Music, Inc., Ludlow Music, Inc., Melody

Trails, Inc., Musical Comedy Productions, Inc., Palm Valley Music, LLC, Words & Music,

Inc., Round Hill Music LLC, Round Hill Music LP, The Royalty Network, Inc., Ultra

International Music Publishing, LLC, and National Music Publishers' Association, Inc.

(collectively, “Counterclaim Defendants”) will move this Court, before the honorable

Denise L. Cote, on a date and at a time to be determined by the Court, at the Daniel Patrick

Moynihan Courthouse, 500 Pearl Street, New York, New York 10007, for an Order

dismissing the Amended Counterclaims in the above-referenced action, in accordance with

Rule 12(b)(6) of the Federal Rules of Civil Procedure, and for such further relief as the

Court deems appropriate.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s October

15, 2019 Order (ECF No. 88), Defendant-Counterclaim Plaintiff Peloton Interactive, Inc.

shall file a response to this motion no later than November 8, 2019, and Counterclaim

Defendants shall file any reply in support of this motion no later than November 15, 2019.




                                             2
     Case 1:19-cv-02426-DLC Document 89 Filed 10/25/19 Page 3 of 3



PLEASE TAKE FURTHER NOTICE that Counterclaim Defendants respectfully request

oral argument in connection with this Rule 12(b)(6) motion to dismiss.


Dated: New York, New York
       October 25, 2019

                              PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

                              By: /s/ Jay Cohen___________
                                      Jay Cohen
                                      Darren W. Johnson
                                      Elana R. Beale

                              1285 Avenue of the Americas
                              New York, New York 10019-6064
                              Phone: (212) 373-3000
                              Fax: (212) 757-3990
                              jaycohen@paulweiss.com
                              djohnson@paulweiss.com
                              ebeale@paulweiss.com

                              Attorneys for Counterclaim Defendants




                                           3
